In re: Victoria Ann McGlothlan, James A. McGlothlan, Jr., and Evelyn Jane Mc-Glothlan applying for certiorari, or writ of review, to the Court of Appeal, Second Circuit, Parish of Ouachita. 193 So.2d 368.
Writ refused. Although the applicants are testamentary heirs (See Article 879 of the Civil Code), it does not appear under the circumstances of this case that the district judge has abused his discretion in his selection of the attorney appointed to represent the testamentary executor.
SUMMERS, J., is of the opinion the result is correct.